DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a first cartridge including an image bearing member on which an electrostatic latent image based on image data inputted from an outside, said first cartridge being mountable in and dismountable from said main assembly;
a second cartridge including a developing member for developing the electrostatic latent image with a developer under application of a developing bias, said second cartridge being mountable in and dismountable from said main assembly;
a developer supplying member provided in said second cartridge and configured to supply the developer to said developing member under application of a developer supplying bias; and
a controller configured to change a polarity of a developer supply amount control bias which is a difference between the developing bias and the developer supplying bias, depending on a print ratio based on the inputted image data, wherein said controller changes the polarity of the developer supply amount control bias depending on at least one of a use history of said first cartridge and a use history of said second cartridge and on the print ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references change a polarity of a developer supply amount control bias which is a difference between the developing bias and the developer supplying bias: Kihara et al., U.S.P.G. Pub. No. 2018/0292773; and, Mitsui et al., U.S.P.G. Pub. No. 2015/0261123.  The following references teach changing a polarity of a difference between the bias applied to the developing roller and the bias applied to the developer supplying member, or using a separate bias applying member, during a cleaning operation: Kubo, U.S.P.G. Pub. No. 2008/0152387; Uetake et al., U.S.P.G. Pub. No. 2007/0280738; Matsuura et al., U.S.P.G. Pub. No. 2007/0206976; and, Iwamatsu et al., JP H11-242382 (1999).  Suto, U.S. Pat. No. 6,282,385, applies an AC + DC bias to the developing roller, with a magnitude of the AC bias much larger than that of the DC bias.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852